DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Portion “A” shown in figure 2a.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both an arrow in paragraph 28 and a slat in paragraph 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Portion “A” shown in figure 2a is not discussed in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 states “moving the flow control plate in the linear oscillatory motion includes a non-uniform movement of the flow control plate”, it is not clear to the examiner what this non-uniform motion is, the examiner is not sure if this is claiming that different portions of the plate move relative to other portions of the plate, or that the oscillatory motion of the plate is not constant in time and can change between oscillations. The examiner believes that the most likely interpretation of the claim is that the motion is not uniform in time because the plate in the applicant’s disclosure seems to be made of a single member and moved by a single actuator which would prevent different portions of the plate from moving relative the other components.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 9, 10, 12, 13, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amitay et al. (PGPub #2019/0136881).
Regarding claim 1, Amitay teaches an apparatus comprising: a flow control plate (106) to be placed proximate an opening of an aerodynamic body (106 and 112 as seen in figure 1a), the opening having a first slot (As can be seen in figure 1a the entire opening forms the first slot), the flow control plate having a second slot (Shown below in figure 1a) angled relative to the opening (As can be seen in figure 1a, the second slots on the plate are at a 90 degree angle to the opening); and an actuator (Paragraph 15, lines 1-19) to move the flow control plate relative to the opening in a linear oscillatory motion to vary a flow of fluid exiting the opening (Paragraph 15, lines 1-19), the flow of fluid to flow from the second slot to the first slot (The arrows shown in figure 1a show the air moving from the fluid jet source 116 through the second slot, through the opening and first slot and out of outlets 118).

    PNG
    media_image1.png
    688
    560
    media_image1.png
    Greyscale

Regarding claim 4, Amitay teaches the apparatus as defined in claim 1, further including a plenum (116) operatively coupled between a fluid source (Paragraph 19, lines 1-7, this teaches that the fluid can come from and external flow stream) and the flow control plate (106 and 116 as seen in figure 1a)
Regarding claim 5, Amitay teaches the apparatus as defined in claim 4, wherein the plenum includes a third slot proximate the second slot to provide the flow of fluid to the second slot (Shown above in figure 1a).
Regarding claim 7, Amitay teaches the apparatus as defined in claim 1, wherein the actuator is a linear actuator to cause a linear motion of the flow control plate relative to the opening (Paragraph 15, lines 1-19).
Regarding claim 9, Amitay teaches a method comprising: providing, via a fluid source, a fluid flow (116, and Paragraph 19, lines 1-7) to a flow control plate (106) that is proximate an opening of an aerodynamic body (106, and 112 as seen in figure 1a), the opening including a first slot (As can be seen in figure 1a the entire opening forms the first slot), the flow control plate including a second slot (Shown above in figure 1a) in fluid communication with the first slot (106, and 112 as shown above in figure 1a) and angled from the first slot (As can be seen in figure 1a, the second slots on the plate are at a 90 degree angle to the opening); and moving, via an actuator, the flow control plate in a linear oscillatory motion (Paragraph 15, lines 1-19) relative to the opening to vary a flow of fluid from a fluid source exiting the opening (Paragraph 15, lines 1-19).
Regarding claim 10, Amitay teaches the method as defined in claim 9, further including providing the fluid flow from the fluid source to a plenum (116, and Paragraph 19, lines 1-7, this teaches that the fluid can come from and external flow stream) positioned proximate the flow control plate (106 and 116 as seen in figure 1a), the plenum having an outlet in fluid communication with the flow control plate (Shown above in figure 1a, and the arrows shown in figure 1a show the air moving from the fluid jet source 116 through the second slot, through the opening and first slot and out of outlets 118).
Regarding claim 12, Amitay teaches the method as defined in claim 9, wherein the flow control plate is moved along a linear path during the linear oscillatory motion (Paragraph 15, lines 1-19)
Regarding claim 13, Amitay teaches the method as defined in claim 9, wherein the flow control plate is moved in a sweeping motion (Paragraph 15, lines 1-19, this teaches that the system can oscillate along a path which results in a sweeping motion).
Regarding claim 15, Amitay teaches the method as defined in claim 9, wherein moving the flow control plate in the linear oscillatory motion includes a non-uniform movement of the flow control plate (Paragraph 20, lines 1-18, this teaches that the frequency of the oscillations can vary based on the flow field characteristics, which results in the motion being non-uniform).
Regarding claim 16, Amitay teaches an aircraft comprising: an aerodynamic body having an opening thereon (112 as seen in figure 1a), the opening including a first slot (As can be seen in figure 1a the entire opening forms the first slot); a flow control plate (106) positioned proximate the first slot (106 and 112 as seen in figure 1a), the flow control plate having a second slot (Shown above in figure 1a) in fluid communication with the first slot (106, and 112 as shown above in figure 1a), the second slot angled relative to the first slot (As can be seen in figure 1a, the second slots on the plate are at a 90 degree angle to the opening); and an actuator to move the flow control plate in a linear oscillatory motion to vary a flow of fluid from a fluid source exiting the first slot (Paragraph 15, lines 1-19, and the arrows shown in figure 1a show the air moving from the fluid jet source 116 through the second slot, through the opening and first slot and out of outlets 118).
Regarding claim 20, Amitay teaches the aircraft as defined in claim 16, wherein the aerodynamic body defines an external surface of the aircraft (Paragraph 14, lines 6-9) and a cavity in which the flow control plate is disposed (104, and 106 as seen in figure 1a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amitay et al. (PGPub #2019/0136881) in view of Langfelder (US #3,232,563).
Regarding claim 2, Amitay teaches the apparatus as defined in claim 1, wherein the opening includes a passageway extending between the first and second slots (As can be seen in figure 1a the opening has a thickness which form a passageway between the freestream side of the skin where the first slot is formed and the interior side which is located proximate to the second slot).  But Amitay does not teach that the passageway is curved.
However, Langfelder does teach that the passageway is curved (2 as seen in figure 4b).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the passageway be curved because Amitay and Langfelder are both flow control systems for aerial vehicles.  The motivation for having the passageway be curved is that it can allow the air to be accelerated as it passes through the passageway which can help reduce turbulent drag when it reaches the freestream. 
Regarding claim 3, Amitay as modified by Langfelder teaches the apparatus as defined in claim 2, wherein the fluid flows from the second slot to the first slot (The arrows shown in figure 1a show the air moving from the fluid jet source 116 through the second slot, through the opening and first slot and out of outlets 118).  But, Amitay does not teach that the curved passageway defines a converging nozzle for the fluid flow.
However, Langfelder does teach that the curved passageway defines a converging nozzle for the fluid flow (2 as seen in figure 4b).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the curved passageway define a converging nozzle because Amitay and Langfelder are both flow control systems for aerial vehicles.  The motivation for having the curved passageway define a converging nozzle is that it can allow the air to be accelerated as it passes through the passageway which can help reduce turbulent drag when it reaches the freestream.
Regarding claim 14, Amitay teaches the method as defined in claim 9, but does not teach that the opening includes a converging nozzle or a converging-diverging nozzle.  However, Langfelder does teach that the opening includes a converging nozzle (2 as seen in figure 4b) or a converging-diverging nozzle (2 as seen in figure 4c).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the opening be a converging nozzle or a converging-diverging nozzle because Amitay and Langfelder are both flow control systems for aerial vehicles.  The motivation for having the opening be a converging nozzle or a converging-diverging nozzle is that it can allow the air to be accelerated as it passes through the passageway which can help reduce turbulent drag when it reaches the freestream.
Regarding claim 18, Amitay teaches the aircraft as defined in claim 16, but does not explicitly teach that the aerodynamic body includes a wing of the aircraft.  However, Langfelder does teach that the aerodynamic body includes a wing of the aircraft (1, and 2 as seen in figure 2)
Regarding claim 19, Amitay teaches the aircraft as defined in claim 16, but does not teach that the opening defines a converging nozzle or a converging-diverging nozzle.  However, Langfelder does teach that the opening defines a converging nozzle (2 as seen in figure 4b) or a converging-diverging nozzle (2 as seen in figure 4c).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the opening be a converging nozzle or a converging-diverging nozzle because Amitay and Langfelder are both flow control systems for aerial vehicles.  The motivation for having the opening be a converging nozzle or a converging-diverging nozzle is that it can allow the air to be accelerated as it passes through the passageway which can help reduce turbulent drag when it reaches the freestream.
Claims 6, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amitay et al. (PGPub #2019/0136881) in view of Shmilovich et al. (PGPub #2011/0108672).
Regarding claim 6, Amitay teaches the apparatus as defined in claim 1, but does not explicitly teach that the aerodynamic body includes a flap, a flaperon or an aileron.  However, Shmilovich does teach that the aerodynamic body includes a flap, a flaperon or an aileron (Paragraph 45, lines 6-10, and Paragraph 46, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the aerodynamic body be a flap, a flaperon or an aileron because Amitay and Shmilovich are both flow control systems for aircraft.  The motivation for having the aerodynamic body be a flap, a flaperon or an aileron is that it helps to improve the aerodynamic efficiency of the movable control surfaces which allow them to more effectively control the aircraft.
Regarding claim 8, Amitay teaches the apparatus as defined in claim 1, wherein the fluid includes air (Paragraph 19, lines 1-7), but Amitay does not teach that a fluid source of the air includes a bleed line of an engine or an air pump.
However, Shmilovich does teach that a fluid source of the air includes a bleed line of an engine or an air pump (Paragraph 55, lines 1-5).  It would have been obvious to one skilled in the art before the 
Regarding claim 17, Amitay teaches the aircraft as defined in claim 16, but does not explicitly teach that the aerodynamic body includes a flap, a flaperon or an aileron of the aircraft.  However, Shmilovich does teach that the aerodynamic body includes a flap, a flaperon or an aileron of the aircraft (Paragraph 45, lines 6-10, and Paragraph 46, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the aerodynamic body be a flap, a flaperon or an aileron because Amitay and Shmilovich are both flow control systems for aircraft.  The motivation for having the aerodynamic body be a flap, a flaperon or an aileron is that it helps to improve the aerodynamic efficiency of the movable control surfaces which allow them to more effectively control the aircraft.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amitay et al. (PGPub #2019/0136881) in view of Shmilovich et al. (PGPub #2012/0256049).
Regarding claim 11, Amitay teaches the method as defined in claim 10, but does not teach that the flow control plate is moved within the plenum.  However, Shmilovich does teach that the flow control plate is moved within the plenum (402, 404, and 414 as seen in figure 4, and Paragraph 41, lines 6-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flow plate moved within the plenum because Amitay and Shmilovich are both flow control systems for aircraft.  The motivation for having the flow plate moved within the plenum is that it helps to reduce the size of the system which helps to reduce weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647